              Case 2:20-cv-00062 Document 1 Filed 01/08/20 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA



 GERARD TAYLOR,

                Petitioner,
                                                         Case No. 2:20-cv-00062
         v.

 MARLIN GUSMAN, Sheriff of Orleans
 Parish,

                Respondent.


EMERGENCY PETITION FOR WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

       Gerard Taylor petitions this Court to issue a writ of habeas corpus and order his release

from Orleans Parish Sheriff Marlin Gusman’s custody. Mr. Taylor is a pretrial detainee whose

liberty has been deprived solely because he cannot afford to pay a secured money bail set by

Magistrate Harry Cantrell of the Orleans Parish Criminal District Court. His continued detention

for his inability to pay a money bail, absent sufficient findings as to alternative conditions of

release and necessity of detention, violates Mr. Taylor’s constitutional rights as set forth by this

Court in Caliste v. Cantrell, 329 F. Supp. 3d 296, 308–15 (E.D. La. 2018). Furthermore, Mr.

Taylor’s detention is unconstitutional because it is the result of a secured financial condition of

release required by Magistrate Cantrell in spite of this Court and the Fifth Circuit’s ruling that

Magistrate Cantrell’s continuing financial conflict of interest in requiring such financial

conditions of release violates the United States Constitution. Id. at 315–20.

                                      Jurisdiction and Venue

       1.      This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

§ 2241(c)(3), 28 U.S.C. § 1651, and Article I, § 9 of the U.S. Constitution.
             Case 2:20-cv-00062 Document 1 Filed 01/08/20 Page 2 of 10



        2.      Venue is proper in this judicial district under 28 U.S.C. 2241(d), because

Petitioner Taylor is being detained in this district, and under 28 U.S.C. § 1391 because a

substantial part of the events giving rise to his petition occurred in this district.

                                                Parties

        3.      Petitioner Gerard Taylor is a pretrial detainee in the custody of Respondent

Sheriff Marlin Gusman. He is currently detained at the Orleans Justice Center, 2800 Perdido

Street, New Orleans, LA 70119, under Orleans Parish Sheriff’s Office folder number 2493915.

Magistrate Harry Cantrell has conditioned Mr. Taylor’s release on payment of a secured money

bail that Mr. Taylor cannot afford, and there has been no finding that alternatives to pretrial

detention are insufficient and that Mr. Taylor’s detention is necessary to serve any government

interest. He has applied for supervisory writs from the Louisiana Fourth Circuit Court of Appeals

and the Louisiana Supreme Court. Both writs were denied, exhausting all of Taylor’s state

remedies.

        4.      Respondent Marlin Gusman is the Sheriff of Orleans Parish and holds Mr. Taylor

in his custody at the Orleans Justice Center.

                                 Factual and Procedural Summary

        5.      Gerard Taylor was arrested on Oct. 24, 2019, on charges of theft of a motor

vehicle, La. R.S. § 14:67.26.

        6.      He appeared before Commissioner Albert Thibodeaux on the following day, Oct.

25, 2019, for his first appearance hearing, and his case was assigned number 582596.

Commissioner Thibodeaux neither inquired into Mr. Taylor’s ability to pay a money bond nor

considered nonfinancial alternatives of release before ordering that Mr. Taylor be released only




                                                                                                   2
              Case 2:20-cv-00062 Document 1 Filed 01/08/20 Page 3 of 10



upon payment of a $2,000 secured money bond. (Ex. 1.) Mr. Taylor was remanded to Sheriff

Gusman’s custody because he could not pay.

        7.      Mr. Taylor’s counsel at the Orleans Public Defenders moved for a bond reduction

and argued the motion on Nov. 18, 2019. Mr. Taylor’s counsel argued that he was unable to

afford the $2,000 money bail that had previously been set and, as a result, had been jailed nor

nearly a month at that time. (Ex. 2 at 4.) Furthermore, she presented that Mr. Taylor had been

accepted into the “La[A]rk Recovery Program.” (Id. at 2.) Finally, Mr. Taylor’s attorney argued

that his Pretrial Service Report assessed him as, “a Risk Level Three, eligible for standard

supervision. And factoring into that decision is the fact that he has zero prior incidents of failures

to appear.” (Id. at 3.)

        8.      The Assistant District Attorney read into the record several charges in other

jurisdictions, including two assaults and batteries in 2014 and 2016 from North Carolina and

Texas. (Ex. 2 at 2.)

        9.      Magistrate Cantrell denied Taylor’s request for release on recognizance, (Ex. 2 at

4) after reading the arrest “gist” into the record and stating, “I think he’s a danger to the

community; four auto burglaries, auto thefts.” (Id. at 4.)

        10.     Mr. Taylor has not been able to pay this $2,000 financial condition of release and

remains incarcerated at the Orleans Justice Center as of the filing of this Petition.

        11.     The District Attorney’s office has filed a bill of information, but Mr. Taylor’s

case has not been allotted to a section of court, and thus no arraignment is scheduled.

        12.     Magistrate Cantrell imposed a secured money bail on Mr. Taylor despite the

Orleans Parish Criminal District Court’s continuing receipt of a fee on commercial sureties. This

Court previously ruled that Magistrate Cantrell’s reliance on this fee to fund his court’s



                                                                                                     3
                  Case 2:20-cv-00062 Document 1 Filed 01/08/20 Page 4 of 10



operations violates the due process rights of those arrestees for whom he sets a money bond.

Caliste, 329 F. Supp. 3d at 315–20, aff’d by Caliste v. Cantrell, 937 F.3d. 525 (5th Cir. 2019). 1

           13.      In response to undersigned counsel’s public records request, Orleans Parish

Criminal District Court Administrator Robert Kazik informed undersigned counsel that in the

year between this Court’s ruling and the Fifth Circuit’s affirmance, the OPCDC had collected

$540,407.12 of the conflicted bond funds into a “Criminal District Court Criminal Justice

‘Escrow Account.’” (Ex. 3)

           14.      On Oct. 24, 2019, counsel for Magistrate Cantrell informed undersigned counsel

via letter that “Judge Cantrell has voluntarily recused himself from all participation in the

Judicial Expense Fund’s management. Additionally, the bond fees are no longer deposited into

the Judicial Expense Fund. As a result, there is no violation of the declaratory judgment.” (Ex.

4.)

           15.      There is no provision in state law for the creation of such an escrow account or for

the use of the funds collected for anything other than the statutory purpose of the Judicial

Expense Fund (i.e. to fund the court’s operations).

           16.      Mr. Taylor’s counsel at the Orleans Public Defenders sought review of Magistrate

Cantrell’s bond-reduction decision by filing a Petition for Supervisory Writs to the Louisiana

Fourth Circuit on Dec. 6, 2019. (Ex. 5.) That writ application was denied on Dec. 9, 2019. (Ex. 6

at 20.)

           17.      On December 16, 2019, Mr. Taylor sought review in by the Louisiana Supreme

Court. (Ex. 6.) The Supreme Court denied Mr. Taylor’s petition on December 19, 2019. (Ex. 7.)




1
    The opinions of this Court and the Fifth Circuit are attached as Exhibits 8 and 9.

                                                                                                      4
             Case 2:20-cv-00062 Document 1 Filed 01/08/20 Page 5 of 10



       18.     In both writ applications, Mr. Taylor assigned the same constitutional errors to

Magistrate Cantrell’s bail determination. First, Cantrell imposed a secured money bond without

first “resolving the structural conflict of interest” created by his court’s reliance on the

commercial surety licensing fee, violating Mr. Taylor’s due process rights. Second, in the bond-

reduction hearing Cantrell failed to: inquire into Taylor’s ability to pay the amount set, make

factual findings as to his ability to pay, make findings as to the sufficiency of alternative

conditions of release, make findings as to flight risk or danger, and to make such findings by a

clear-and-convincing-evidence standard.

                                           Legal Standard

       19.     A pretrial detainee in custody due to an order of a state court may challenge their

continued confinement through application for a writ of habeas corpus under 28 U.S.C. § 2241.

See Martinez v. Caldwell, 644 F.3d 238, 242 (5th Cir. 2011) (holding that § 2241 was the proper

vehicle for pretrial detainee’s habeas challenge to state court’s denial of motion to quash

indictment), cert. denied 565 U.S. 1196 (2012).

       20.     The writ of habeas corpus is a proper means of challenging an unconstitutional

pretrial bail. See, e.g., United States ex rel. Rubinstein v. Mulcahy, 155 F.2d 1002, 1004 (2d Cir.

1946) (“The court in habeas corpus proceedings may where excessive bail has been fixed in a

criminal prosecution reduce it to a reasonable amount and enlarge the accused on bail so

reduced.”); Reem v. Hennessy, No. 17-cv-06628-CRB, 2017 WL 6765247, at *1 (N.D. Cal. Nov.

29, 2017) (granting pretrial detainee’s habeas petition and holding, (“The due process clauses of

the Fifth and Fourteenth Amendments bar pretrial detention unless detention is necessary to

serve a compelling government interest.”)




                                                                                                      5
                  Case 2:20-cv-00062 Document 1 Filed 01/08/20 Page 6 of 10



           21.       Section 2254 of Title 28 is inapplicable to pretrial detainees; thus, the deferential

review accorded by § 2254(d) to state courts’ findings of fact has no place in review of a § 2241

petition. Instead, courts conduct a de novo review of such petitions. Martinez, 644 F.3d at 242

(“[T]he district court did not err by conducting a de novo review of Martinez’s state court

proceedings and we apply the same standard when reviewing his petition under § 2241”).

           22.       Section 2241 enumerates the circumstances under which a state prisoner may

petition for habeas relief, including when “[h]e is in custody in violation of the Constitution or

laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3).

                                        Grounds for Issuance of the Writ

           Ground One: Imposition of a secured money bail violated Mr. Taylor’s due process
           rights.

           23.       In August 2018, this Court issued a declaratory judgment in Caliste v. Cantrell,

329 F. Supp. 3d 296 (E.D. La. 2018), announcing the minimum procedures Magistrate Cantrell

must follow in order to conduct constitutional bail hearings. The Court held that:

                      Due Process requires: 1) an inquiry into the arrestee's ability to pay,
                     including notice of the importance of this issue and the ability to be
                     heard on this issue; 2) consideration of alternative conditions of
                     release, including findings on the record applying the clear and
                     convincing standard and explaining why an arrestee does not qualify
                     for alternative conditions of release; and 3) representative counsel.
329 F. Supp. 3d at 315. 2
           24.       This Court’s ruling was supported by a finding that arrestees possess a

fundamental right to pretrial liberty and also have a liberty interest in not being imprisoned

solely because of their indigence. Caliste, 329 F. Supp. 3d at 310 (citing United States v.

Salerno, 481 U.S. 739, 750 (1987); Tate v. Short, 401 U.S. 395, 398 (1971)). Furthermore, the



2
    Petitioner incorporates this Court’s reasoning in its opinion in Caliste for the purposes of this emergency petition.

                                                                                                                            6
             Case 2:20-cv-00062 Document 1 Filed 01/08/20 Page 7 of 10



Court cited to Bearden v. Georgia, 460 U.S. 660 (1983), for the proposition that an inquiry into

the ability to pay and the adequacy of alternative conditions are necessary predicates to the

imposition of a financial condition of release. 329 F. Supp. 3d at 311. Lastly, the Court relied

upon such long-standing precedent as Foucha v. Louisiana, 504 U.S. 71 (1992) and Addington v.

Texas, 441 U.S. 418 (1979) in reaching its holding that pretrial deprivations of liberty require

findings by clear and convincing evidence. 329 F. Supp. 3d at 313–14.

       25.     After issuing its declaratory judgment, the court issued a consent decree requiring

Magistrate Cantrell to comply with the requirements set forth in the declaratory judgment. Order

entering consent judgment, ECF No. 158, Caliste v. Cantrell, 17-cv-06197-EEF-MBN (E.D. La.

June 13, 2019).

       26.     In Mr. Taylor’s First Appearance hearing on October 25, 2019, Commissioner

Thibodeaux did not inquire into Mr. Taylor’s ability to pay a financial condition of release. He

did not assess whether alternative, nonfinancial conditions like pretrial services would have been

sufficient to guard the government’s interest in appearance at trial and public safety. Nor did

Commissioner Thibodeaux make factual findings on the record as to Mr. Taylor’s ability to pay

or alternative conditions of release.

       27.     The transcript of Mr. Taylor’s bond-reduction hearing before Magistrate Cantrell

on Nov. 18, 2019, makes clear that, except for the provision of counsel, the Caliste requirements

were not followed in that proceeding. Magistrate Cantrell made neither an inquiry into nor

factual findings on Taylor’s ability to afford the financial condition that he imposed on Taylor’s

release. Despite representations from the public defender that Mr. Taylor had been in jail for

nearly a month because he couldn’t pay the money bond that had been set. Magistrate Cantrell

made no findings on the record as to ability to pay.



                                                                                                     7
                Case 2:20-cv-00062 Document 1 Filed 01/08/20 Page 8 of 10



          28.    Furthermore, Magistrate Cantrell made no findings—much less findings by clear

and convincing evidence—that alternative, nonfinancial conditions of release could not fulfill the

government’s interest in community safety or in Mr. Taylor’s returning to court. Mr. Taylor’s

public defender proposed one such condition, his release to LaArk Recovery Program.

Magistrate Cantrell rejected this without explanation.

          29.    As a result of these actions, Mr. Taylor has been deprived of his pretrial liberty

solely because he is unable to pay even a small amount of money, violating his Due Process

rights.

          30.    Mr. Taylor should be immediately released on this ground. If the state commences

further criminal proceedings in this case and seeks to accomplish his pretrial detention, this

Court should order that the requirements of Caliste be followed.

          Ground Two: Financial Conflict of Interest in Violation of Due Process

          31.    There is, however, an additional ground for Mr. Taylor’s release that is

independent of Magistrate Cantrell’s policies and procedures discussed above.

          32.    Magistrate Cantrell required a secured financial condition of release despite the

conflict of interest created by his court’s funding from the commercial surety licensing fee

collected on every commercial surety bond in Orleans Parish.

          33.    This Court previously held, and the Fifth Circuit affirmed, that the Orleans Parish

Criminal District Court’s collection of these funds presents sufficient temptation to an average

man as a judge such that an unconstitutional financial conflict of interest was present in every

secured money bond required by Magistrate Cantrell.

          34.    The prohibition against such financial conflicts of interest among the judiciary has

deep roots in the common law and has been repeatedly affirmed by the Supreme Court. See


                                                                                                      8
                Case 2:20-cv-00062 Document 1 Filed 01/08/20 Page 9 of 10



Caperton v. A.T. Massey Coal Co., 556 U.S. 868, 883 (2009); Ward v. Village of Monroeville,

409 U.S. 57 (1972); Tumey v. Ohio, 273 U.S. 510 (1927); see also Brown v. Vance, 637 F.2d 272

(5th Cir. 1981). Petitioner adopts the reasoning in this Court’s and the Fifth Circuit’s opinions in

Caliste v. Cantrell for the purposes of this emergency petition. See 329 F. Supp. 3d at 296 (E.D.

La. 2018); 937 F.3d 525 (5th Cir. 2019).

          35.    A voluntary recusal from management of the funds and deposit of those funds

into a different account, which is still presumably under the OPCDC judges’ control, does not

eliminate the temptation for a judge to maintain the revenue stream created by this fee.

          36.    Until the financial conflict infecting Magistrate Cantrell’s decisions on release

conditions is removed, he may not constitutionally impose a financial condition of release on Mr.

Taylor.

                                          Prayer for Relief

          37.    Petitioner prays that this Court order his release from Respondent Gusman’s

custody unless and until there is a lawful order for his pretrial detention that complies with the

requirements of the United States Constitution as set forth by this Court in Caliste, 329 F. Supp.

3d at 308–15. At a minimum, there must be a finding on the record by clear and convincing

evidence that detention is necessary because no other alternative condition of release is sufficient

to serve the government’s interests.




                                                                                                     9
Case 2:20-cv-00062 Document 1 Filed 01/08/20 Page 10 of 10
